Dewey, J.
No valid reason exists for maintaining these exceptions. The complaint charged solely an offence under the St. of 1855, c. 215, § 15, of illegally selling intoxicating liquors. It was no answer to this charge that the sale was made on the Lord’s day.
2. It was no part of the duty of the government, on the trial of the case upon an appeal taken to a higher court, to require the personal attendance of the individual who made the original *312complaint before the justice of the peace. Commonwealth v. Dillane, ante, 71.
3. The instructions given as to the proof to be made by the government to sustain the complaint were suitable and proper.

Exceptions overruled.